COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     John P. Guillory and Preis, PLC v. Hallmark Specialty Insurance
                         Company

Appellate case number:   01-22-00081-CV

Trial court case number: 2021-33760

Trial court:             151st District Court of Harris County

        On May 6, 2022, Appellants John P. Guillory and Preis, PLC filed an Unopposed Motion
to File Supplemental Brief. The motion is granted.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually 


Date: June 2, 2022